J-S20031-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: I.M.B., A MINOR                   :     IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                                          :
                                          :
                                          :
                                          :
                                          :
                                          :
 APPEAL OF: I.B., FATHER                  :         No. 232 WDA 2022

               Appeal from the Order Entered February 15, 2022
              In the Court of Common Pleas of Allegheny County
              Orphans' Court at No(s): CP-02-AP-0000188-2021


BEFORE: NICHOLS, J., MURRAY, J., and KING, J.

MEMORANDUM BY KING, J.:                       FILED: SEPTEMBER 2, 2022

      Appellant, I.B. (“Father”), appeals from the order entered in the

Allegheny County Court of Common Pleas, Orphans’ Court, which granted the

petition of Children, Youth and Families (“CYF”) for involuntary termination of

Father’s parental rights to his minor child, I.M.B. (“Child”). We affirm.

      The trial court set forth the relevant facts and procedural history of this

case as follows:

         [Child] was born [in January 2020] to [M]other and
         [Father], who signed an acknowledgement of paternity….
         Mother had involvement with CYF dating back to 2014, and
         [M]other had her rights involuntarily terminated to three
         older children. …[O]ne-day after his birth, CYF obtained an
         emergency custody authorization for [Child]. Upon release
         from the hospital…, [Child] was placed into foster care.

         Father was permitted to visit the child once each week,
         supervised. [Child] was adjudicated dependent on January
         29, 2020, at which time [F]ather stipulated that his current
         goals were to comply with anger management, comply with
J-S20031-22


       drug and alcohol treatment, and resolve his criminal
       matters.   Father also stipulated that he was not in
       compliance with these goals at that time, as the agency was
       already open on another child between [F]ather and
       [Mother] when [Child] was born.

       At the adjudication hearing, the findings of fact indicated
       that [F]ather had not yet attended or completed a batterers’
       intervention program (“BIP”) or anger management
       program, that he had not completed a [Pennsylvania
       Organization for Women in Early Recovery (“POWER”)] drug
       and alcohol assessment, that he had attended only two (2)
       of a possible twenty-nine (29) visits with his older child, who
       was already dependent and in out of home placement at the
       time, and that [F]ather was currently staying with friends.
       The court ordered [F]ather to attend coached visitation,
       participate in anger management programming, and resolve
       his criminal issues.

       At the permanency review hearing in May 2020, the court
       made findings that [F]ather did not participate in the
       proceeding despite being notified by phone and mail. The
       court also made findings that [F]ather did not complete his
       POWER assessment, that he had a bench warrant for failure
       to comply with his criminal court obligations, and that he
       was not consistently visiting [Child]. At the review hearing
       in September 2020, the court again made findings that
       [F]ather had not made any progress towards his goals. With
       particular attention to [F]ather’s visitation goal, [the] court
       found that “he has been offered coached visitation multiple
       times but has been discharged and unable to visit
       consistently. He has not visited consistently throughout the
       history of the case. He had continued to not attend with
       any consistency and when he attended, he needs prompting
       about feeding and diaper changes. He was contacted by
       [the foster care agency] on June 17 to schedule in person
       visits, he did not respond but contacted his caseworker [on]
       July 29 [regarding] visits which were set up and he has not
       attended consistently.” The court also noted that he did not
       complete a drug and alcohol evaluation, had unresolved
       criminal charges, and was residing with his father.

       By December [2020], this court found that [F]ather still had
       not addressed his goals. At the permanency review hearing

                                    -2-
J-S20031-22


        on December 15, 2020, [F]ather was again ordered to
        address the goals related to anger management
        programming, drug and alcohol evaluation and treatment,
        resolving his criminal matters, and visitation with his child.
        The court ordered a reduction in [F]ather’s supervised visits
        to once weekly in person and once weekly virtual, with
        twenty-four hours confirmation, on March 17, 2021. At that
        time, [F]ather continued to have unresolved criminal
        charges and was residing with his mother.

        On June 16, 2021, the court again ordered [F]ather to follow
        up with a POWER              evaluation  and follow      any
        recommendations, including participation at Mon Yough
        [Community Services], to continue random urine screens,
        and participate in visitation once a week virtually and once
        a week in person and supervised, which could be in
        [F]ather’s home if he had housing that was appropriate for
        CYF to inspect.

        On September 17, 2021, CYF filed a petition to involuntarily
        terminate [F]ather’s parental rights with respect to [Child]
        pursuant to 23 Pa.C.S. §§ 2511(a)(2), (5), (8), and (b). The
        court reduced [F]ather’s visits to once weekly, supervised,
        at the foster care agency office on November 9, 2021.

        Dr. Patricia Pepe, the court appointed evaluator, conducted
        an individual assessment of [F]ather, an interactional
        evaluation of [F]ather and [Child], and an interactional
        evaluation of the foster mother and [Child] on November 9,
        2021. At the time of the termination proceedings, [Child]
        was two years old and had resided in the care of his foster
        home since he was two days old. At no time during the
        pendency of this case did [F]ather have [Child] returned to
        his care. Furthermore, [F]ather’s visits with [Child], which
        were inconsistent, remained supervised throughout the two
        years the child was in care.

(Orphan’s Court Opinion, 3/28/22, at 2-6) (internal citations and footnotes

omitted).

     The court held termination hearings on January 31, 2022 and February

10, 2022.   Following the hearings, the court granted CYF’s petition and

                                    -3-
J-S20031-22


terminated Father’s parental rights to Child. On February 23, 2022, Father

timely filed a notice of appeal and a contemporaneous concise statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i).

         Father raises the following issues for our review:

            Did the trial court abuse its discretion and/or err as a matter
            of law in granting the petition to involuntarily terminate
            Father’s parental rights pursuant to 23 Pa.C.S. §
            2511(a)(2), (5), and (8)?

            Did the trial court abuse its discretion and/or err as a matter
            of law in concluding that CYF met its burden of proving by
            clear and convincing evidence that termination of Father’s
            parental rights would best serve the needs and welfare of
            [Child] pursuant to 23 Pa.C.S. § 2511(b)?

(Father’s Brief at 6).

         In his issues combined, Father argues that CYF did not present clear and

convincing evidence that he was unable or unwilling to render parental care.

Father avers that he complied with the court’s orders to seek out anger-

management therapy and achieve sobriety. He insists “that CYF’s inability to

verify Father’s compliance did not mean that said compliance did not occur.”

(Id. at 20). He emphasizes that CYF did not present evidence that Father still

smoked marijuana, or that smoking marijuana impacted his ability to care for

Child.     Father also contends that CYF did not present “evidence of any

incidents of intimate partner violence for over one year.”           (Id.)    Father

highlights that he secured appropriate housing, stable employment, and has

never presented safety concerns when caring for Child. Father further asserts

that Child loves Father and is benefitted by Father’s affection.              Father

                                         -4-
J-S20031-22


concludes the trial court erred in finding that CYF met the burden of proof for

termination and that this Court must reverse the order terminating his

parental rights. We disagree.

      Appellate review of termination of parental rights cases implicates the

following principles:

         In cases involving termination of parental rights: “our
         standard of review is limited to determining whether the
         order of the trial court is supported by competent evidence,
         and whether the trial court gave adequate consideration to
         the effect of such a decree on the welfare of the child.”

In re Z.P., 994 A.2d 1108, 1115 (Pa.Super. 2010) (quoting In re I.J., 972

A.2d 5, 8 (Pa.Super. 2009)).

            Absent an abuse of discretion, an error of law, or
            insufficient evidentiary support for the trial court’s
            decision, the decree must stand. … We must employ
            a broad, comprehensive review of the record in order
            to determine whether the trial court’s decision is
            supported by competent evidence.

         In re B.L.W., 843 A.2d 380, 383 (Pa.Super. 2004) (en
         banc), appeal denied, 581 Pa. 668, 863 A.2d 1141 (2004)
         (internal citations omitted).

            Furthermore, we note that the trial court, as the finder
            of fact, is the sole determiner of the credibility of
            witnesses and all conflicts in testimony are to be
            resolved by the finder of fact. The burden of proof is
            on the party seeking termination to establish by clear
            and convincing evidence the existence of grounds for
            doing so.

         In re Adoption of A.C.H., 803 A.2d 224, 228 (Pa.Super.
         2002) (internal citations and quotation marks omitted). The
         standard of clear and convincing evidence means testimony
         that is so clear, direct, weighty, and convincing as to enable
         the trier of fact to come to a clear conviction, without

                                     -5-
J-S20031-22


           hesitation, of the truth of the precise facts in issue. In re
           J.D.W.M., 810 A.2d 688, 690 (Pa.Super. 2002). We may
           uphold a termination decision if any proper basis exists for
           the result reached. In re C.S., 761 A.2d 1197, 1201
           (Pa.Super. 2000) (en banc). If the court’s findings are
           supported by competent evidence, we must affirm the
           court’s decision, even if the record could support an opposite
           result. In re R.L.T.M., 860 A.2d 190, 191-92 (Pa.Super.
           2004).

In re Z.P., supra at 1115-16 (quoting In re Adoption of K.J., 936 A.2d

1128, 1131-32 (Pa.Super. 2007), appeal denied, 597 Pa. 718, 951 A.2d 1165

(2008)).

      CYF filed a petition for the involuntary termination of Father’s parental

rights to Child on the following grounds:

           § 2511. Grounds for involuntary termination

           (a) General Rule.―The rights of a parent in regard to a
           child may be terminated after a petition filed on any of the
           following grounds:

                                    *    *    *

              (2) The repeated and continued incapacity, abuse,
              neglect or refusal of the parent has caused the child
              to be without essential parental care, control or
              subsistence necessary for his physical or mental well-
              being and the conditions and causes of the incapacity,
              abuse, neglect or refusal cannot or will not be
              remedied by the parent.

                                    *    *    *

              (5) The child has been removed from the care of the
              parent by the court or under a voluntary agreement
              with an agency for a period of at least six months, the
              conditions which led to the removal or placement of
              the child continue to exist, the parent cannot or will
              not remedy those conditions within a reasonable

                                        -6-
J-S20031-22


           period of time, the services or assistance reasonably
           available to the parent are not likely to remedy the
           conditions which led to the removal or placement of
           the child within a reasonable period of time and
           termination of the parental rights would best serve the
           needs and welfare of the child.

                                 *    *    *

           (8) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency, 12 months or more have elapsed from
           the date of removal or placement, the conditions
           which led to the removal or placement of the child
           continue to exist and termination of parental rights
           would best serve the needs and welfare of the child.

                                 *    *    *

        (b) Other considerations.―The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the parent.
        With respect to any petition filed pursuant to subsection
        (a)(1), (6) or (8), the court shall not consider any efforts by
        the parent to remedy the conditions described therein which
        are first initiated subsequent to the giving of notice of the
        filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b). “Parental rights may be

involuntarily terminated where any one subsection of Section 2511(a) is

satisfied, along with consideration of the subsection 2511(b) provisions.” In

re Z.P., supra at 1117.

        Initially, the focus is on the conduct of the parent. The party
        seeking termination must prove by clear and convincing
        evidence that the parent’s conduct satisfies the statutory
        grounds for termination delineated in Section 2511(a). Only

                                     -7-
J-S20031-22


         if the court determines that the parent’s conduct warrants
         termination of …his parental rights does the court engage in
         the second part of the analysis pursuant to Section 2511(b):
         determination of the needs and welfare of the child under
         the standard of best interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (internal citations omitted).

      The   grounds   for   termination   of   parental   rights   under   Section

2511(a)(2), due to parental incapacity that cannot be remedied, are not

limited to affirmative misconduct; to the contrary those grounds may include

acts of refusal as well as incapacity to perform parental duties. In re Z.P.,

supra at 1117. “Parents are required to make diligent efforts towards the

reasonably prompt assumption of full parental responsibilities.” Id. at 1117-

18.   Under Section 2511(a)(2), “the petitioner for involuntary termination

must prove (1) repeated and continued incapacity, abuse, neglect or refusal;

(2) that such incapacity, abuse, neglect or refusal caused the child to be

without essential parental care, control or subsistence; and (3) that the causes

of the incapacity, abuse, neglect or refusal cannot or will not be remedied.”

In Interest of Lilley, 719 A.2d 327, 330 (Pa.Super. 1998).

      “Termination of parental rights under Section 2511(a)(5) requires that:

(1) the child has been removed from parental care for at least six months; (2)

the conditions which led to removal and placement of the child continue to

exist; and (3) termination of parental rights would best serve the needs and

welfare of the child.” In re Z.P., supra at 1118.

      Regarding the six-month period prior to filing the termination petition:


                                     -8-
J-S20031-22


         [T]he trial court must consider the whole history of a given
         case and not mechanically apply the six-month statutory
         provision.     The court must examine the individual
         circumstances of each case and consider all explanations
         offered by the parent facing termination of …his parental
         rights, to determine if the evidence, in light of the totality of
         the circumstances, clearly warrants the involuntary
         termination.

In re B., N.M., 856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 582 Pa.

718, 872 A.2d 1200 (2005) (internal citations omitted).

      “[T]o terminate parental rights under Section 2511(a)(8), the following

factors must be demonstrated: (1) [t]he child has been removed from

parental care for 12 months or more from the date of removal; (2) the

conditions which led to the removal or placement of the child continue to exist;

and (3) termination of parental rights would best serve the needs and welfare

of the child.” In re Adoption of M.E.P., 825 A.2d 1266, 1275-76 (Pa.Super.

2003).   “Section 2511(a)(8) sets a 12-month time frame for a parent to

remedy the conditions that led to the children’s removal by the court.” In re

A.R., 837 A.2d 560, 564 (Pa.Super. 2003). Once the 12-month period has

been established, the court must next determine whether the conditions that

led to the child’s removal continue to exist, despite the reasonable good faith

efforts of CYS supplied over a realistic time. Id. Termination under Section

2511(a)(8) does not require the court to evaluate a parent’s current

willingness or ability to remedy the conditions that initially caused placement

or the availability or efficacy of CYS services. In re Adoption of T.B.B., 835

A.2d 387, 396 (Pa.Super. 2003); In re Adoption of M.E.P., supra.

                                       -9-
J-S20031-22


      Under Section 2511(b), the court must consider whether termination

will meet the child’s needs and welfare.     In re C.P., 901 A.2d 516, 520

(Pa.Super. 2006). “Intangibles such as love, comfort, security, and stability

are involved when inquiring about the needs and welfare of the child. The

court must also discern the nature and status of the parent-child bond, paying

close attention to the effect on the child of permanently severing the bond.”

Id. Significantly:

         In this context, the court must take into account whether a
         bond exists between child and parent, and whether
         termination would destroy an existing, necessary and
         beneficial relationship.

         When conducting a bonding analysis, the court is not
         required to use expert testimony. Social workers and
         caseworkers can offer evaluations as well. Additionally,
         Section 2511(b) does not require a formal bonding
         evaluation.

In re Z.P., supra at 1121 (internal citations omitted).

      “The statute permitting the termination of parental rights outlines

certain irreducible minimum requirements of care that parents must provide

for their children, and a parent who cannot or will not meet the requirements

within a reasonable time following intervention by the state, may properly be

considered unfit and have his … rights terminated.” In re B.L.L., 787 A.2d

1007, 1013 (Pa.Super. 2001). This Court has said:

         There is no simple or easy definition of parental duties.
         Parental duty is best understood in relation to the needs of
         a child. A child needs love, protection, guidance, and
         support. These needs, physical and emotional, cannot be
         met by a merely passive interest in the development of the

                                    - 10 -
J-S20031-22


         child.   Thus, this [C]ourt has held that the parental
         obligation is a positive duty which requires affirmative
         performance.

         This affirmative duty encompasses more than a financial
         obligation; it requires continuing interest in the child and a
         genuine effort to maintain communication and association
         with the child.

         Because a child needs more than a benefactor, parental duty
         requires that a parent exert [himself] to take and maintain
         a place of importance in the child’s life.

         Parental duty requires that the parent act affirmatively with
         good faith interest and effort, and not yield to every
         problem, in order to maintain the parent-child relationship
         to the best of …his ability, even in difficult circumstances. A
         parent must utilize all available resources to preserve the
         parental relationship, and must exercise reasonable
         firmness in resisting obstacles placed in the path of
         maintaining the parent-child relationship. Parental rights
         are not preserved by waiting for a more suitable or
         convenient time to perform one’s parental responsibilities
         while others provide the child with …his physical and
         emotional needs.

In re B., N.M., supra at 855 (internal citations omitted). “[A] parent’s basic

constitutional right to the custody and rearing of his… child is converted, upon

the failure to fulfill his… parental duties, to the child’s right to have proper

parenting and fulfillment of [the child’s] potential in a permanent, healthy,

safe environment.” Id. at 856.

      Instantly, the court found that CYF provided clear and convincing

evidence to establish grounds for termination pursuant to Section 2511(a)(2),

(5) and (8). The court acknowledged that Father was able to accomplish some

of his goals during the pendency of this case. Specifically, the court noted


                                     - 11 -
J-S20031-22


that Father secured housing, became employed, refrained from marijuana use

and did not have any outstanding criminal matters for a period of four to five

months prior to the termination hearing. Nevertheless, the court found:

          [F]ather’s affirmative steps to try and remedy the conditions
          that led to the removal were much too little, much too late.
          Father had the better part of two years, while his young son
          was in foster care, to remedy the issues that led to the
          removal. The evidence presented supported the fact that
          the child had been in care for two years and Father either
          could not or would not remedy the conditions within that
          time frame.

(Orphans’ Court Opinion, 3/29/22, at 15).

        The record supports the court’s findings.   Erika Allegrucci, the foster

care caseworker, testified that Father consistently failed to visit with Child.

Out of 89 scheduled, in-person visits, Father only attended 19. An additional

144 virtual visits were scheduled, but Father only attended 54. In response

to Father’s failure to maintain regular visitation, the court decreased the

number of visits he was entitled to from three times a week to one visit per

week.    During the visits that Father attended, Ms. Allegrucci noted Father

regularly fell asleep.   Additionally, Father failed to attend any of Child’s

medical appointments, and failed to participate in coached visitation with Child

despite multiple CYF referrals.

        Further, Aaron Kasden, the CYF caseworker assigned to this matter,

testified that Father did not substantially or timely, comply with his court-

ordered goals. The court ordered Father to seek mental health treatment to

address anger management and intimate partner violence. At the time of the

                                     - 12 -
J-S20031-22


termination hearing, CYF had received no record of Father seeking or

completing any programs to accomplish this goal.       The court also ordered

Father to become sober. In that pursuit, the court directed Father to complete

a POWER assessment, follow the assessment recommendations, and

participate in random urine screenings. CYF made four referrals to POWER on

Father’s behalf, but Father did not meet with POWER until July 2021. Even

after Father met with POWER, there is no record of Father participating in

POWER’s recommended treatment or working with his POWER-appointed

mentor.

      Additionally, Mr. Kasden noted that Father did not secure suitable

housing until over a year after Child was born despite being offered in-home

services, housing referrals and rental assistance from CYF to help find

appropriate housing. Only after CYF filed the instant termination petition did

Father obtain his current housing, which CYF assessed as appropriate on

January 18, 2022.

      Although Father asserts that his failure to appear for treatment and

scheduled visitation was due to difficulty securing transportation, we note that

CYF provided Father bus tickets for this purpose. Additionally, Father did not

attend 90 virtual visits where transportation was not an issue. Father also

insists that he has not smoked since November 2021, and addressed his anger

management needs independent of CYF services. However, Father failed to

provide any documentation of his alleged completion of these goals.


                                     - 13 -
J-S20031-22


Additionally, Father’s random urine screens indicate continued substance use.

Father also failed to provide updated contact information to CYF. As such,

despite Father’s recent efforts in working towards some of his court-ordered

goals, the court was within its discretion to conclude that Father failed to make

adequate progress in a reasonable time frame and is unable or unwilling to

remedy the conditions that necessitated Child’s removal in the near future.

See In Interest of Lilley, supra. Accordingly, we see no error in the court’s

determination that termination was proper under Section 2511(a)(2). See In

re Z.P., supra.

      Further, Child has not been in Father’s care since his birth in January of

2020, which is well beyond the six and twelve month thresholds set forth in

Sections 2511(a)(5) and (8), respectively. During that time period, Father

failed to attend scheduled visitation consistently and never progressed to

unsupervised visitation. Additionally, Father’s visitation was reduced by the

court throughout the pendency of this case due to his failure to attend

scheduled visits.   Ms. Allegrucci testified that she regularly reached out to

Father to facilitate visitation and inquire about any issues, but Father often

failed to confirm visits or answer phone calls. Further, despite CYF issuing

Father numerous referrals to services that would aid him in meeting his court

ordered goals, Father made minimal or no progress on these goals until

recently.   Therefore, we discern no error in the court’s determination that

termination was proper under Sections 2511(a)(5) and (a)(8). See In re B.,


                                     - 14 -
J-S20031-22


N.M., supra; In re A.R., supra.

       With respect to Section 2511(b), the record supports the court’s finding

that there is no parent-child bond between Father and Child. After conducting

an interactional evaluation of Father and Child, Dr. Pepe concluded that Child

had no attachment with Father. Dr. Pepe noted that Child cried when he was

separated from his foster mother at the start of the evaluation with Father

and was largely unresponsive to Father throughout.              Regarding her

interactional evaluation of Child and foster mother, Dr. Pepe noted that Child

called his foster mother “mommy” and seemed happy and engaged during the

evaluation. Dr. Pepe testified that Child’s primary attachment was to his foster

mother, and that it would be “psychologically devastating” to remove Child

from her care.    (See N.T. Termination Hearing, 2/10/22, at 10-11).        Ms.

Allegrucci confirmed that Child turns to his foster family “when he is hurting

or sick, when he would like comfort or if maybe another person comes into

the room that he’s not aware of.” (N.T. Termination Hearing, 1/31/22, at 69-

70).    Therefore, we discern no error in the court’s determination that

termination is in Child’s best interest under Section 2511(b). See In re C.P.,

supra; In re Z.P., supra.       Accordingly, we affirm the order terminating

Father’s parental rights to Child.

       Order affirmed.




                                     - 15 -
J-S20031-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/2/2022




                          - 16 -